         Case 2:16-cv-02105-JAR Document 583 Filed 02/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



STEVEN WAYNE FISH, et al.,             )
                                       )
                       Plaintiffs,     )
                                       )
       v.                              )             Case. No. 16-cv-02105-JAR
                                       )
SCOTT SCHWAB, in his official capacity )
as Secretary of State for the State of )
Kansas,                                )
                                       )
                       Defendant.      )
                                       )



                           MOTION FOR EXTENSION OF TIME

       COMES NOW the Defendant and moves the Court for an extension of time, to and

including March 29, 2021, within which to file Defendant’s response to Plaintiffs’ Motion for an

Award of Attorney’s Fees and Expenses. In support hereof, Defendant states as follows:

       1. Plaintiffs filed their motion for fees on January 28, 2021. (Doc 581)

       2. Plaintiffs also filed their memorandum in support on January 28, 2021. (Doc 582)

       3. Plaintiffs also filed 320 pages of exhibits with their memorandum. Those exhibits

include detailed time records for 11 attorneys and 2 paralegals covering a period of over 5 years,

along with detailed expense records.

       4. Simultaneously, Plaintiffs in the consolidated case, number 15-cv-09300, filed their

motion for fees and expenses and memorandum in support, which includes 114 pages of exhibits
         Case 2:16-cv-02105-JAR Document 583 Filed 02/11/21 Page 2 of 3




including detailed time records for 5 attorneys and 2 paralegals covering a period of over 5 years,

along with detailed expense records.

       5. Pursuant to D. Kan. Rule 54.2(e) Defendant's response is due February 11, 2021.

       6. D. Kan. Rule 54.2(e) also provides that the memorandum in support need not be filed

at the same time as the motion. D. Kan. Rule 54.2(a) requires a consultation between the parties

in an attempt to reach an agreement regarding the motion. D. Kan. Rule 54.2(c) provides that,

where the parties are unable to agree, the statement of consultation and memorandum in support

of the motion are to be filed within 30 days after the motion is filed.

       7. Because Defendant cannot attempt to negotiate an agreement without first reviewing

and evaluating plaintiff's motion and all documents submitted in support thereof, that

consultation has not yet occurred. The current deadline for that consultation is March 1, 2021.

       8. This extension is requested to allow Defendant sufficient time to review and evaluate

Plaintiffs’ motion and all documents submitted in support thereof, participate in the consultation,

and prepare and file the response to Plaintiffs’ motion.

       9. This is Defendant's first request for an extension of time.

       10. The requested extension will not materially delay this matter or prejudice any party.

       11. Plaintiffs’ counsel objects to this request for an extension of time.

       WHEREFORE, for the above and foregoing reasons, Defendant respectfully requests this

motion be granted an order entered granting an extension of time, to and including March 29,

2021, within which to file Defendants response to Plaintiffs’ Motion for an Award of Attorney’s

Fees and Expenses.
         Case 2:16-cv-02105-JAR Document 583 Filed 02/11/21 Page 3 of 3




                                                   Respectfully submitted,

                                                   OFFICE OF THE ATTORNEY GENERAL
                                                   DEREK SCHMIDT

                                                   /s/ Stanley R. Parker
                                                   Stanley R. Parker, KS #10971
                                                   Assistant Attorney General/Trial Counsel
                                                   120 SW 10th Avenue, 2nd Floor
                                                   Topeka, Kansas, 66612-1597
                                                   Phone: (785) 368-8423
                                                   Fax: (785) 291-3767
                                                   Email: stanley.parker@ag.ks.gov
                                                   Attorneys for Defendant




                               CERTIFICATE OF SERVICE

        I hereby certify that on this11th day of February 2021, the above and foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system, which sent electronic
notice to all counsel of record.

                                                   /s/ Stanley R. Parker
                                                   Stanley R. Parker
